
	

116 HR 1700 IH: Drug Cartel Terrorist Designation Act
U.S. House of Representatives
2019-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS
		1st Session
		H. R. 1700
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2019
			Mr. Roy (for himself and Mr. Green of Tennessee) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To direct the Secretary of State to submit to Congress a report on the designation of the
			 Reynosa/Los Metros faction of the Gulf Cartel, the Jalisco New Generation
			 Cartel, and the Cartel Del Noreste faction of Los Zetas as foreign
			 terrorist organizations, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Drug Cartel Terrorist Designation Act. 2.Report on designation of certain drug cartels as foreign terrorist organizations (a)Sense of CongressIt is the sense of Congress that—
 (1)each of the drug cartels set forth in section 2(a)(2) meet the criteria for designation as a foreign terrorist organization as set forth in section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); and
 (2)the Secretary of State should designate each of the following Mexican drug cartels as a foreign terrorist organization under such section 219:
 (A)The Reynosa/Los Metros faction of the Gulf Cartel. (B)The Jalisco New Generation Cartel.
 (C)The Cartel Del Noreste faction of Los Zetas. (b)Report (1)Report requiredNot later than 30 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Director of National Intelligence, shall submit to the appropriate committees of Congress—
 (A)a detailed report on whether each of the drug cartels listed in section (2)(a)(2) meet the criteria for designation as a foreign terrorist organization as set forth in section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); and
 (B)if the Secretary determines that any of the drug cartels do not meet the criteria set forth under such section 219, a detailed justification as to which criteria have not been met.
 (2)FormThe report required by paragraph (1) shall— (A)be submitted in unclassified form, but may include a classified annex; and
 (B)be made available only in electronic form and shall not be printed, except if a printed copy is requested by an office of the legislative branch.
 (3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Armed Services, the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on the Judiciary, the Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (B)the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Committee on the Judiciary, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate.
					
